Citation Nr: 1729820	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-15 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for service-connected mechanical low back pain ("low back disability"), rated as 10 percent disabling prior to June 1, 2008 and as 20 percent disabling on and after June 1, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1996 to December 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  In that decision, the RO denied entitlement to a rating in excess of 10 percent for mechanical low back pain.  The RO in Detroit, Michigan currently has jurisdiction over the Veteran's claim.

In July 2008, the RO granted a temporary total (100 percent) rating for the Veteran's service-connected low back disability due to hospitalization in excess of 21 days, effective from March 27, 2008 through May 31, 2008.  A 10 percent rating was resumed from June 1, 2008.

In January 2009, the RO granted an increased 20 percent rating for the Veteran's service-connected low back disability, effective September 4, 2008.  An effective date of June 1, 2008 for the grant of the increased 20 percent rating was subsequently assigned by way of a March 2010 rating decision.

In May 2010, the RO granted a temporary total (100 percent) rating for the Veteran's service-connected low back disability due to hospitalization in excess of 21 days, effective from April 1, 2010 through April 30, 2010.  A 20 percent rating was resumed from May 1, 2010.

In December 2010, the RO granted a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, effective May 13, 2008.  There is no indication in the claims folder that the Veteran has expressed any disagreement with the December 2010 decision as to the effective date assigned.  Consequently, no issue involving TDIU is before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In his April 2010 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  He was notified by way of a March 2013 letter that his Board hearing had been scheduled for a date in April 2013.  This letter was sent to his address of record and was not returned as undeliverable.  A copy of this letter was also sent to his representative.

The Veteran failed to appear for the scheduled Board hearing.  To the Board's knowledge, he has offered no explanation as to why he failed to appear for the scheduled hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing request had been withdrawn.  38 C.F.R. § 20.704(d) (2016).

This matter was previously remanded by the Board in October 2013 for further development.  Thereafter, the Board denied the Veteran's claim in a May 2016 decision.  The Veteran submitted an appeal to the United States Court of Appeals for Veterans Claims (Court).  In May 2017, the Court granted a Joint Motion for Remand (JMR), vacating the Board's May 2016 decision.  The claim has been returned to the Board for action consistent with the directives of the May 2017 JMR.  On June 26, 2017, a letter was sent to the Veteran and his representative in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  No response from the Veteran was received, but the Veteran's representative submitted argument on July 7, 2017.  Accordingly, the Board may proceed to decide this appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In the May 2017 JMR, the parties cited to the findings of two VA examinations conducted in March 2005 and September 2009 and the Board's reliance on those findings in making its decision.  In March 2005, the Veteran reported that his back went out four to six times per year which caused him to be unable to stand or walk.  Functional impairment when his back went out caused him to be hunched and unable to stand straight.  The September 2009 VA examination report shows the Veteran reported back pain that radiated into his lower extremities and also caused numbness.  The Veteran reported flare ups every few months that caused him an inability to get out of bed.  The parties noted that, although the Board acknowledged the evidence of flare-ups, it failed to address whether the evidence indicated a degree of additional range of motion loss from pain on use during flare-ups that would warrant consideration of a higher rating during the two relevant appeal periods.  See DeLuca v. Brown, 8 Vet.App. 202, 206 (1995) (stating that 38 C.F.R. § 4.40 requires medical evidence as to whether pain additionally limits range-of-motion loss during flare-ups when rating a joint disability under a DC providing for ratings based on loss of range of motion).  The Board was instructed to address whether the evidence of possible additional range of motion limitation during flare-ups in these examination reports warranted consideration of a higher rating.  

The Board finds that it is appropriate to obtain a medical opinion regarding the degree of additional range of motion limitation due to pain, if any, during the flare-ups noted in the March 2005 and September 2009 examination reports.  See Mitchell v. Shinseki, 25 Vet.App. 32, 44 (2011) (holding that an examination report that fails to provide such detail, and fails to state why such detail could not feasibly be determined, lacks detail sufficient for a disability rating); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  Thus remand is appropriate.

In addition, remand is required to obtain an additional VA examination that addresses all VA regulatory requirements.  VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).  There have been numerous examinations conducted to assess the severity of the Veteran's low back disorder.  However, the examinations do not meet the criteria noted in Correia.  On remand, a new examination must provide the necessary findings or explain why these findings are not necessary.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected low back disability.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire (DBQ).  

a.  The examination must be conducted in accordance with the current DBQ or examination worksheet applicable to the spine.  Testing for ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b.  The examiner must provide a medical opinion regarding the degree of additional range of motion limitation due to pain, if any, during the flare-ups noted in the March 2005 and September 2009 VA examination reports.  The opining examiner must consider all procurable and assembled data and explain the basis for any opinion provided, including any opinion that providing the requested details would be speculative.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




